United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-665
Issued: October 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2009 appellant filed a timely appeal from a May 6, 2008 decision of the
Office of Workers’ Compensation Programs adjudicating her claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than three percent impairment to her right upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated March 7, 2006, the Board
affirmed a November 8, 2004 Office decision denying appellant’s claim for a recurrence of
disability on September 2, 2003.
1

See Docket No. 06-78 (issued March 7, 2006).

On April 1, 1998 appellant, then a 45-year-old clerk, filed a traumatic injury claim
alleging that she strained her right arm while processing mail. The Office accepted her claim for
a right arm strain and a lesion of the right ulnar nerve. On January 23, 2002 appellant underwent
surgery for her ulnar nerve compression neuropathy, consisting of right ulnar nerve submuscular
transposition at the elbow. On June 11, 2003 she filed a claim for a schedule award.
In a March 18, 2003 report, Dr. David Weiss, an osteopathic physician specializing in
orthopedic medicine, reviewed appellant’s medical history and provided findings on physical
examination. He diagnosed right arm post-traumatic ulnar nerve neuropathy with surgical right
ulnar nerve transposition on January 23, 2002. Dr. Weiss stated that appellant had right elbow
numbness extending to the right hand and a burning sensation in her right upper arm. She had a
well-healed surgical scar over the medial aspect of the elbow joint. There was exquisite
tenderness over the medial epicondyle. Tinel’s sign was localized over the medial aspect of the
elbow joint. Range of motion of the right elbow was normal with 0 degrees of extension,
145 degrees of flexion and 80 degrees both of pronation and supination. The wrist
hyperextension sign was negative. Manual muscle strength testing revealed a grade of 5/5. Grip
strength testing performed via Jamar Hand Dynamometer at level 3 revealed 14 kilograms (kg)
of force in the dominant right hand compared to 30 kg in the left hand which equated to a
63 percent strength deficit index in the right hand.2 Sensory examination failed to reveal any
perceived dermatomal abnormalities involving the right upper extremity. Dr. Weiss calculated
23 percent right upper extremity impairment, including 20 percent for grip strength deficit, based
on Table 16-34 at page 509 of the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) and 3 percent for pain-related
impairment, based on Figure 18-1 at page 574.
In a November 12, 2003 report, Dr. Irving D. Strouse, a Board-certified orthopedic
surgeon and an Office referral physician, provided a history of appellant’s condition and findings
on physical examination. He diagnosed a right elbow sprain with secondary ulnar neuropathy
and status post anterior transposition of the right elbow ulnar nerve. Dr. Strouse stated that
appellant had right arm pain and numbness along the ulnar aspect of the right forearm. The pain
occurred daily and appellant had difficulty lifting with her right arm and driving a motor vehicle
because of the pain. She had full range of motion of the right shoulder. There was full range of
motion of the right elbow in flexion, extension and rotation. There was full range of motion of
the right wrist and hand. Measurements of both arm and forearm areas approximately five
inches above and below the elbow joint revealed no upper extremity atrophy. There was full
muscle strength in the right upper extremity. There was no hypesthesia in the fingers of the right
hand. Appellant had no atrophy of the small muscles of the hand. There was full motion of all

2

It appears that, in applying the mathematical formula for determining strength loss index percentage on page
509, Dr. Weiss subtracted 14 kg of force (limited strength) in appellant’s dominant right hand from 30 kg in the left
hand (normal strength) and then divided the result by the normal strength number of 30 kg. However, the resulting
strength loss index is 53 percent, not 63 percent as indicated by Dr. Weiss (30 minus 14 equals 16, divided by
30 equals 53 percent). Because he calculated 20 percent upper extremity impairment based on Table 16-34 on page
509, which includes a range of 31 to 60 percent strength loss index, the incorrect 63 percent appears to be a
typographical error in his report. A 53 percent strength loss index equals 20 percent upper extremity impairment,
based on Table 16-34.

2

small joints of the right hand. Dr. Strouse calculated three percent right upper extremity for pain
based on Figure 18-1 at page 574 of the A.M.A., Guides.
On July 25, 2006 an Office medical adviser, calculated 1 percent right upper extremity
impairment for sensory deficit, based on Table 16-15 at page 492 and Table 16-10 at page 482 of
the fifth edition of the A.M.A., Guides (5 percent maximum for sensory deficit of the medial
brachial cutaneous nerve from Table 16-15 multiplied by 20 percent for Grade 4 deficit from
Table 16-10 equals 1 percent).3 He stated that the physical examination reported by Dr. Strouse
was normal except for some hypothesia posterior to the surgical scar. There were no residuals in
the ulnar nerve. The Office medical adviser indicated that the three percent impairment for pain
calculated by Dr. Strouse based on Chapter 18 was not in accordance with the A.M.A., Guides
but did not explain.
By decision dated October 16, 2007, the Office granted appellant a schedule award based
on three percent right upper extremity for 9.36 weeks, from November 12, 2003 to
January 16, 2004.4
On October 19, 2007 appellant requested an oral hearing that was held on
February 26, 2008. By decision dated May 6, 2008, the Office affirmed the October 16, 2007
decision.
LEGAL PRECEDENT
Section 8107 of the Act5 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.6
Section 8123(a) of the Act provides that “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”7 Where a case is
3

Table 16-10 at page 482 of the A.M.A., Guides provides for a range of 1 to 25 percent impairment of the upper
extremity for Grade 4 impairment, described as “Distorted superficial tactile sensibility (diminished light touch),
with or without minimal abnormal sensations or pain, that is forgotten during activity.”
4

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of the upper extremity. 5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by three percent equals 9.36 weeks
of compensation. The schedule award decision was reissued on October 16, 2007 because the Office did not send a
copy of an August 4, 2006 decision to appellant’s representative. It appears that the Office based the schedule
award on the three percent impairment calculation of Dr. Strouse rather than the Office medical adviser’s one
percent calculation.
5
6

5 U.S.C. § 8107.

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001, the Office began using the A.M.A., Guides

th

7

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).

3

referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.
ANALYSIS
The Board finds that this case is not in posture for a decision. There is a conflict in the
medical opinion evidence necessitating referral to an impartial medical specialist.
Dr. Weiss diagnosed right arm post-traumatic ulnar nerve neuropathy with surgical right
ulnar nerve transposition on January 23, 2002. Appellant had right elbow numbness extending to
the right hand and a burning sensation in her right upper arm. She had a well-healed surgical
scar over the medial aspect of the elbow joint. There was exquisite tenderness over the medial
epicondyle. Tinel’s sign was localized over the medial aspect of the elbow joint. Range of
motion of the right elbow was normal with 0 degrees of extension, 145 degrees of flexion and 80
degrees both of pronation and supination. Manual muscle strength testing revealed a grade of
5/5. Grip strength testing performed via Jamar Hand Dynamometer at level 3 revealed 14 kg of
force in the dominant right hand compared to 30 kg in the left hand. Sensory examination failed
to reveal any perceived dermatomal abnormalities involving the right upper extremity.
Dr. Weiss calculated 23 percent right upper extremity impairment, including 20 percent for grip
strength deficit, based on Table 16-34 at page 509 of the fifth edition of the A.M.A., Guides and
3 percent for pain-related impairment, based on Figure 18-1 at page 574. The A.M.A., Guides
provides, however, that in compression neuropathies additional impairment values are not given
for decreased grip strength.8 Appellant sustained a compression of the ulnar nerve for which she
underwent surgery. Dr. Weiss did not explain why he did not calculate impairment due to
sensory deficit or pain based on Chapter 16 (The Upper Extremities) and Table 16-10 at page
482 and Table 16-15 at page 492. He calculated three percent for pain-related impairment based
on Figure 18-1 in Chapter 18.9 However, the A.M.A., Guides warns that examiners should not
use Chapter 18 to rate pain-related impairment for any condition that can be adequately rated on
the basis of the body and organ impairment rating systems given in other chapters.10 Moreover,
as the A.M.A., Guides explains: “The impairment ratings in the body organ system chapters
make allowance for expected accompanying pain.”11 Dr. Weiss did not adequately explain why
appellant’s condition could not be rated in other chapters of the A.M.A., Guides or how her
condition falls within one of the several situations identified under section 18.3a (When This
Chapter Should Be Used to Evaluate Pain-Related Impairment).12 For these reasons, the
calculation of Dr. Weiss is not sufficient to establish appellant’s right upper extremity
impairment.

8

A.M.A., Guides 494.

9

The A.M.A., Guides provides for a maximum of three percent impairment for pain in Chapter 18 at page 573.

10

A.M.A., Guides 571.

11

Id. at 20.

12

Id. at 570-71.

4

Dr. Strouse stated that appellant had right arm pain and numbness along the ulnar aspect
of the right forearm. The pain occurred daily and appellant had difficulty lifting with her right
arm and driving because of the pain. Dr. Strouse calculated three percent right upper extremity
for pain based on Figure 18-1 at page 574 of the A.M.A., Guides. However, he also did not
adequately explain why appellant’s condition could not be rated in other chapters of the A.M.A.,
Guides or how her condition falls within one of the several situations identified under section
18.3a. Dr. Strouse stated that there was full muscle strength in the right upper extremity. He
found full range of motion of the right elbow in flexion, extension and rotation and full range of
motion of the right wrist and hand. However, Dr. Strouse did not provide range of motion
measurements. He stated that measurements of both arm and forearm areas revealed no upper
extremity atrophy but he did not provide the measurements taken. For these reasons, the
impairment calculation of Dr. Strouse is not sufficient to establish appellant’s right upper
extremity impairment.
An Office medical adviser, calculated 1 percent right upper extremity impairment for
sensory deficit, based on Table 16-15 at page 492 and Table 16-10 at page 482 of the fifth
edition of the A.M.A., Guides (5 percent maximum for sensory deficit of the medial brachial
cutaneous nerve from Table 16-15 multiplied by 20 percent for Grade 4 deficit from Table 16-10
equals 1 percent).13 He stated that the physical examination reported by Dr. Strouse was normal
except for some hypothesia posterior to the surgical scar and that there were no residuals in the
ulnar nerve. However, Dr. Strouse noted that appellant had pain and numbness along the ulnar
aspect of the forearm. The Office medical adviser did not explain why she did not have
impairment based on sensory deficit or pain related to the ulnar nerve.14 He did not provide
sufficient medical rationale for his assignment of a Grade 4 classification of sensory deficit or
pain from Table 16-10 to appellant’s medial brachial cutaneous nerve sensory deficit. The
Office medical adviser did not explain why he calculated 20 percent impairment from Table 1610 for Grade 4 sensory deficit of the medial brachial cutaneous nerve when the range for Grade 4
is 1 to 25 percent. For these reasons, the impairment calculation of the Office medical adviser is
not sufficient to determine appellant’s right upper extremity impairment.
On appeal, appellant states that she continues to have right arm aches and pain. She
asserts that there is a conflict in the medical opinion evidence between Dr. Weiss on one side and
Dr. Strouse and the Office medical adviser on the other side. As explained above, the Board has
determined that there is a conflict in this case and the case is remanded for further development
of the medical evidence. On appeal, appellant states that her right arm surgical scar is “horrible
to look at.” The Act provides that, for serious disfigurement of the face, head or neck likely to
handicap an individual in securing or maintaining employment, proper and equitable
compensation not to exceed $3,500.00 shall be awarded in addition to any other compensation

13

Table 16-10 at page 482 of the A.M.A., Guides provides for a range of 1 to 25 percent impairment of the upper
extremity for Grade 4 impairment, described as “Distorted superficial tactile sensibility (diminished light touch),
with or without minimal abnormal sensations or pain, that is forgotten during activity.”
14

Table 16-15 at page 492 provides for seven percent impairment for ulnar nerve sensory deficit. The seven
percent maximum for the ulnar nerve is multiplied by the appropriate grade from Table 16-10 at page 482 of the
A.M.A., Guides to determine the upper extremity impairment based on peripheral nerve sensory deficit or pain.

5

payable under this schedule.15 There is no provision under the Act for impairment due to
disfigurement of the arm. Therefore, this argument is without merit.
CONCLUSION
The Board finds that this is not in posture for a decision. On remand, the Office should
refer appellant to an appropriate Board-certified specialist for an independent examination and
evaluation of her right upper extremity impairment. After such further development as the
Office deems necessary, it should issue an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 6, 2008 is set aside and the case is remanded for further
action consistent with this decision.
Issued: October 6, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

5 U.S.C. § 8107(c)(21).

6

